Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims  1-20 have been submitted for examination
Claims 1-5, 8-17 and 20 have been rejected
Claims 6,7, 18 and 19 are objected to
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No. 11,340,980. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
11,340,980
1









A method of managing open blocks in a memory, the method comprising: 





evaluating a read disturbance level of an open block in the memory, the open block comprising one or more programmed pages associated with one or more programmed word lines and one or more blank pages associated with one or more blank word lines; and 
in response to determining that the read disturbance level of the open block is beyond a threshold level, managing memory cells in at least one of the one or more blank word lines in the open block such that each memory cell in the at least one of the one or more blank word lines in the open block has a smaller data storing capacity than each memory cell in at least one of the one or more programmed word lines in the open block.
1


























A memory system comprising: 

a memory comprising multiple blocks each having a plurality of pages associated with a plurality of word lines; and a memory controller coupled to the memory and configured to: 
evaluate a read disturbance level of an open block, the open block comprising one or more programmed pages associated with one or more programmed word lines and one or more blank pages associated with one or more blank word lines; and 
in response to determining that the read disturbance level of the open block is beyond a threshold level, manage memory cells in at least one of the one or more blank word lines in the open block such that each memory cell in the at least one of the one or more blank word lines in the open block has a smaller data storing capacity than each memory cell in at least one of the one or more programmed word lines in the open block.


2.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of commonly owned U.S. Patent No. 11,340,980 Although the claims at issue are not identical, they are not patentably distinct from each other.
3.	Claims 1 and 2 and  3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 and 3 of commonly owned U.S. Patent No. 11,340,980 Although the claims at issue are not identical, they are not patentably distinct from each other.
4.	Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of commonly owned U.S. Patent No. 11,340,980 Although the claims at issue are not identical, they are not patentably distinct from each other.
5.	Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of commonly owned U.S. Patent No. 11,340,980 Although the claims at issue are not identical, they are not patentably distinct from each other.
6.	Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of commonly owned U.S. Patent No. 11,340,980 Although the claims at issue are not identical, they are not patentably distinct from each other.
7.	Similarly, claim 20 is rejected under ODP over claim 20 of commonly owned U.S. Patent No. 11,340,980.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US publication no. 2016/0343449 (Hereinafter Lee).
9.	In regard to claim 1, Lee teaches:
A method of managing open blocks in a memory, the method comprising: 
(Figure 9 in Lee)
evaluating a read disturbance level of an open block in the memory, the open block comprising one or more programmed pages associated with one or more programmed word lines and one or more blank pages associated with one or more blank word lines; and 
(Figure 9, step (902) And section [0054] in Lee) 
in response to determining that the read disturbance level of the open block is beyond a threshold level, 
(Figure 9, step (920) And section [0055] in Lee) 
managing memory cells in at least one of the one or more blank word lines in the open block such that each memory cell in the at least one of the one or more blank word lines 
in the open block has a smaller data storing capacity than each memory cell in at least one of the one or more programmed word lines in the open block.  
(Figure 9, step (922) & (924) And section [0054] in Lee) in Lee)
10.	In regard to claim 2, Lee teaches:
The method of claim 1, wherein each memory cell in the at least one of the one or more programmed word lines has a first storing level for storing a first number of bits, and wherein managing memory cells in at least one of the one or more blank word lines in the open block comprises: 
degrading each memory cell in the at least one of the one or more blank word lines to have a second storing level for storing a second number of bits, the second number being smaller than the first number.
(Figures 5 and 6 and sections [0043]-[0044] in Lee)
11.	In regard to claim 3, Lee teaches:
The method of claim 2, wherein the first number of bits represents a first number of states, and the second number of bits represents a second number of states, the second number of states being smaller than the first number of states, and wherein managing memory cells in at least one of the one or more blank word lines in the open block comprises: 
degrading the memory cells in the at least one of the one or more blank word lines by configuring threshold voltage ranges of the memory cells in the at least one of the one or more blank word lines to represent the second number of states.
(Figures 5 and 6 and sections [0043]-[0044] in Lee)
12.	In regard to claim 4, Lee teaches:
The method of claim 1, wherein each memory cell in the at least one of the one or more programmed word lines is capable of representing a first number of states, and 
wherein managing memory cells in at least one of the one or more blank word lines in the open block comprises at least one of: 
degrading each memory cell in the at least one of the one or more blank word lines to be capable of representing a second number of states, the second number being smaller than the first number, or 
degrading the memory cells in the at least one of the one or more blank word lines by reconfiguring threshold voltage ranges of the second number of states representable by the memory cells in the at least one of the one or more blank word lines.
(Figures 5 and 6 and sections [0043]-[0044] in Lee)
13.	In regard to claim 8, Lee teaches:
The method of claim 1, wherein each memory cell in the at least one of the one or more programmed word lines is capable of representing a plurality of states including an erased state and a series of programmed states, each of the plurality of states having a respective threshold voltage range, wherein the method comprises: 
determining that a memory cell in the open block has overlapping states at least by determining that the erased state of the memory cell has a higher limit voltage in a corresponding threshold voltage range of at least one of the series of programmed states, and wherein determining that the read disturbance level of the open block is beyond a threshold level comprises: determining that a number of memory cells having overlapping states in one of the one or more blank word lines exceeds a threshold number.
(Figures 5 and 6 and sections [0043]-[0044] in Lee)
14.	In regard to claim 9, Lee teaches:
The method of claim 1, wherein determining that the read disturbance level of the open block is beyond a threshold level comprises: 
determining that a number of error bits in one of the one or more programmed pages exceeds a threshold number.
(Figure 9, step (920) And section [0055] in Lee) in Lee)
15.	In regard to claim 10, Lee teaches:
The method of claim 9, wherein the threshold number is predetermined based on a number of correction bits in error correction codes (ECCs) for the one of the one or more programmed pages.
(Figure 9, step (920) And sections [0045] and  [0055] in Lee) in Lee)
16.	In regard to claim 11, Lee teaches:
The method of claim 9, wherein the one of the one or more programmed pages is associated with a specific word line in the open block, memory cells in the specific word line being more sensitive to be disturbed than memory cells in other word lines in the open block.
(Figures 5 and 6 and sections [0043]-[0044] in Lee)
17.	In regard to claim 12, Lee teaches:
The method of claim 11, wherein each bit in the one of the one or more programmed pages is programmed to be a fixed value.
(Figures 5 and 6 and sections [0043]-[0044] in Lee)
18.	In regard to claim 13, Lee teaches:
The method of claim 11, wherein the one of the one or more programmed pages comprises a series of sequential bits, and wherein the method comprises: 
programming at least one bit in at least one of a starting region or an ending region of the series of sequential bits to be a fixed value.
(Figures 5 and 6 and sections [0043]-[0044] in Lee)
19.	In regard to claim 14, Lee teaches:
The method of claim 11, wherein the one of the one or more programmed pages comprises multiple chunks each having a series of sequential bits, and wherein the method comprises: 
programming at least one bit in at least one of a starting region or an ending region of the series of sequential bits in each of the chunks to be a fixed value.
(Figures 5 and 6 and sections [0043]-[0044] in Lee)
20.	In regard to claim 15, Lee teaches:
The method of claim 11, wherein the one of the one or more programmed pages comprises 
a series of sequential bits, and wherein the method comprises: programming alternating bits in the series with data and a fixed value.
(Figures 5 and 6 and sections [0043]-[0044] in Lee)
21.	In regard to claim 16, Lee teaches:
The method of claim 1, wherein evaluating a read disturbance level of an open block in the memory comprises: 
evaluating the read disturbance level based on at least one of characteristics of the open block, the characteristics of the open block comprising an erase count and a read count.
(Figure 9, step (902) And section [0054] in Lee) 
22.	In regard to claim 17, Lee teaches:
The method of claim 1, wherein managing the memory cells in at least one of the one or more blank word lines comprises managing the memory cells in at least one of the one or more blank word lines such that data is represented by non-overlapping states of the memory cells in the at least one of the one or more blank word lines.
(Figures 5 and 6 and sections [0043]-[0044] in Lee)
23.	Claim 20 is rejected for the same reasons as per claim 1.

Allowable Subject Matter
24.	Claims 6, 7, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112